FRICK, J.
I concur. I am thoroughly convinced that the Legislature did not intend that the civil service commission should exercise the appointing power, nor the power to remove or demote employés or appointees in either the police or fire department of a city. If the commission does not possess that power, then it necessarily follows that it cannot by mandamus coerce the appointing power either to remove or denote an appointee. No doubt the commission may and should receive complaints from citizens as was done in this case, and should hear the evidence, and make findings in accordance with the evidence, and, in case it arrives at the conclusion that a certain appointee or employé either in the police or fire department, should be removed or demoted, it should transmit its findings to the proper officer recommending-such action as in its judgment such officer should take in the premises. If, however, an officer refuses to comply with the commission’s recommendations, either in whole or in part, the statute does not contemplate that the commission may through the courts by mandamus, compel such officer to carry into effect its recommendations.
Neither is it necessary to go to that extent. Under the statute it will only be a comparatively short time until the police and fire departments will be composed of individuals who have passed the examination required by the commission act, and who will have been recommended by it. The appointing *137power must, however, remain.in the officer or city authorities who are directly responsible to the people for the efficient and good conduct of every employé or appointee under the civil service law. If the civil service commission will discharge the duties imposed upon it by the civil service statute, it will find that in most instances its recommendations will be heeded, and in case they are not, when in fact they should be, the remedy will be applied by the people themselves, by dealing with an inefficient and recalcitrant officer, who fails to appoint proper men who must serve under him.